Title: From George Washington to James Cassaty, 25 September 1783
From: Washington, George
To: Cassaty, James


                  
                     Sir
                     Rocky hill 25 Septr 1783
                  
                  Your Letter of the 11th Instant care duly to hand—as I am sorry that the conduct of the Officer commandg at Oswego put you to the inconveniences you mention.
                  I expect Governor Clinton here in the course of a few days when I shall confer with him on what is further necessary to be done in this affair—I am.
                  
               